Citation Nr: 1540080	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  09-37 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975, from May 1976 to April 1977, and from October 1978 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing is associated with the claims file.

In December 2013, the Board denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Order, the Court granted an August 2014 Joint Motion for Remand (JMR), which vacated the Board's December 2013 decision and remanded the current issue to the Board for development consistent with the JMR.  In October 2014 and May 2015, the Board remanded the Veteran's case and the case has been returned to the Board for review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2014 JMR, the parties determined that the October 2008 VA medical opinion was inadequate.  The JMR stated that the October 2008 VA examiner did not provide sufficient explanation and rationale to support the conclusion that the Veteran's bilateral hearing loss was not incurred in or caused by active service.  In October 2014, the Board remanded the Veteran's case to provide a new VA examination and opinion.  

A VA examination was provided in December 2014.  The examiner reviewed the claims file, examined the Veteran, and provided a negative nexus opinion.  However, in its May 2015 Remand, the Board found that the December 2014 VA examiner's opinion was inadequate and did not comply with the Board's  October 2014 remand directive.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  

Specifically, the Board indicated that the December 2014 VA examiner split the Veteran's three periods of active service (September 1971 to September 1975, May 1976 to April 1977, and October 1978 to April 1981) into two periods of active service when discussing the absence of any threshold shifts.  Further, the examiner noted in the rationale that the in-service examinations completed in September 1973, August 1975, March 1976, and April 1977 showed that the Veteran's hearing was within normal limits.  The examiner stated that the Veteran's October 1978 reenlistment examination and April 1981 separation report of medical examination showed hearing within normal limits.  The examiner explained that there were no threshold shifts from 1971 to 1977 or from 1978 to 1981.  However, the Board found that the examiner's rationale was inaccurate because some degree of hearing loss was demonstrated by audiograms completed in August 1975, April 1977, and March 1980.  The Board emphasized that the threshold for normal hearing was from zero to 20 decibels, and that higher threshold levels indicated some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The August 1975 report of medical examination revealed findings of 25 decibels (dB) at 4000 Hertz for the right ear and 25 dB at 3000 Hertz for the left ear.  The April 1977 report of medical examination reflected a finding of 25 dB at 3000 Hertz for the left ear.  In addition, a March 1980 audiogram revealed findings related to the right ear as follows: 35 dB at 500 Hertz, 30 dB at 1000 Hertz, 25 dB at 2000 Hertz, 35 dB at 3000 Hertz, 30 dB at 4000 Hertz, and 35 dB at 6000 Hertz.  The left ear findings were as follows: 35 dB at 500 Hertz, 30 dB at 1000 Hertz, 30 dB at 2000 Hertz, 40 dB at 3000 Hertz, 30 dB at 4000 Hertz, and 45 dB at 6000 Hertz.  As such, the Board found in its May 2015 Remand that an addendum opinion was required to address the nature and etiology of the Veteran's bilateral hearing loss disability.  See Barr, id.; Stegall v. West, 11 Vet. App. 268 (1998).  

Pursuant to the Board's May 2015 Remand, a VA addendum opinion was obtained from the author of the December 2014 VA examination report in June 2015.  The examiner again opined that the Veteran's bilateral hearing loss was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The examiner explained that the Veteran's enlistment examination in April 1971 showed hearing to be within normal limits, bilaterally.  Furthermore, the examiner noted that examinations in September 1973, August 1975, March 1976, and April 1977 all showed hearing to be within normal limits, bilaterally.  The Veteran separated and reenlisted immediately at this time, and the examiner indicated that his October 1978 reenlistment exam showed hearing to be within normal limits, bilaterally.  His April 1981 separation exam also showed hearing to be within normal limits, bilaterally.  The examiner emphasized that no shifts were noted from enlistment to separation from 1971 to 1975 or in his 1977 period or from 1978 to 1981 period; moreover, no complaints of hearing loss or tinnitus were noted in his service treatment records.  The examiner explained that the 20 decibel threshold readings were insignificant as they still remained within normal limits, bilaterally, and were also present on the 1971 enlistment exam at at least one frequency.  The examiner indicated that thresholds were fully within normal limits, bilaterally, on his April 1981 examination, with no shifts from original enlistment.  The examiner explained that the Institute of Medicine stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure; further, the Institute of Medicine panel concluded that based on their current understanding of auditory physiology, a prolonged delay in the onset of noise induced hearing loss was "unlikely."  Therefore, the examiner concluded that the opinion remained the same as previously stated: based on objective evidence (the audiograms at enlistment and separation) it made it less likely as not that the Veteran's current hearing loss was due to or a result of in-service noise exposure.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

With this in mind, the Board again finds that the rationale provided by the VA examiner in her June 2015 addendum opinion is inadequate.  See Barr, id.; Stegall, id.  The Board emphasizes that, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater.  38 C.F.R. § 3.385 (2014).  Crucially, the March 1980 audiogram in the Veteran's service treatment records revealed findings related to the right ear as follows: 35 dB at 500 Hertz, 30 dB at 1000 Hertz, 25 dB at 2000 Hertz, 35 dB at 3000 Hertz, 30 dB at 4000 Hertz, and 35 dB at 6000 Hertz; and findings related to the left ear as follows: 35 dB at 500 Hertz, 30 dB at 1000 Hertz, 30 dB at 2000 Hertz, 40 dB at 3000 Hertz, 30 dB at 4000 Hertz, and 45 dB at 6000 Hertz.  Significantly, these findings constitute a bilateral hearing loss disability for VA purposes.  As such, the VA examiner's statements that the Veteran's bilateral hearing remained within normal limits with no threshold shifts is inaccurate.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  As such, the Board finds that the Veteran should be provided with another VA audiological examination with a different VA examiner to determine the likely etiology and onset of his current bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a qualified audiologist (other than the audiologist who provided the December 2014 and June 2015 opinions) to determine the likely etiology of his current bilateral hearing loss. The claims file should be made available to and reviewed by the VA examiner.

The VA examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss was caused by or a result of an event in service, to include acoustic trauma. 

In providing the opinion, the examiner is directed to consider all three periods of active service (September 1971 to September 1975; May 1976 to April 1977, and October 1978 to April 1981).  The examiner must presume the Veteran credible with respect to his reports of exposure to noise during active service.  Finally, discuss the significance, if any, of the decibel readings greater than 20 decibels as reflected in the August 1975, April 1977, and March 1980 audiograms.  The Board emphasizes that the auditory thresholds reflected in the March 1980 audiogram constitute bilateral hearing loss disability for VA purposes.

The absence of in-service evidence of a hearing loss disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner must provide a complete rationale for any opinion given.  This rationale must contain a reasoned medical explanation connecting the examiner's conclusion with supporting data.

2.  After the above development is completed and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



